Citation Nr: 0024162	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

REMAND

During the veteran's personal hearing in July 2000, he 
indicated that he had received treatment at the VA in Detroit 
during the prior year.  He also reported some difficulty in 
bending his right fifth finger.  The report of the May 1999 
VA examination does not indicate an opinion with respect to 
whether there would be additional limits on functional 
ability during flare ups of pain, with the expression being 
given in additional degrees of limitation of motion if 
possible.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Detroit and request copies of 
all records relating to treatment of the 
veteran's right fifth finger from 
February 1999 until the present, that 
have not already been associated with the 
record on appeal.

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of the residuals of 
a fracture of the right fifth finger.  
All indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected residuals of a fracture 
of the right fifth finger, including set 
forth in degrees of excursion any 
limitation of motion of the affected 
joints.  The examiner is also requested 
to:  (1)  Express an opinion as to 
whether pain that is related to the 
veteran's service-connected residuals of 
a fracture of the right fifth finger 
could significantly limit the functional 
ability of the affected joint during 
flare ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups, including whether such 
loss of range of motion would result in 
all joints being in extension or extreme 
flexion; (2) determine whether as a 
result of the service-connected residuals 
of a fracture of the right fifth finger, 
the right fifth finger exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination, 
including whether such loss of range of 
motion would result in all joints in 
extension or extreme flexion.  A complete 
rationale should be provided for any 
opinion offered. 

3. Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account DeLuca, where applicable.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the  ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


